 

Exhibit 10.3

 

TRANS1 INC.

 

2007 STOCK INCENTIVE PLAN

(ORIGINALLY ADOPTED ON JULY 19, 2007, SUBSEQUENTLY AMENDED ON APRIL

23, 2009 AND APRIL 12, 2011)

 

 

 

 

TRANS1 INC.

2007 STOCK INCENTIVE PLAN

 

The 2007 STOCK INCENTIVE PLAN (the “Plan”) is hereby established and adopted
this 19th day of July, 2007 (the “Effective Date”) by TranS1 Inc., a Delaware
corporation (the “Company”).

 

ARTICLE 1.

 

PURPOSES OF THE PLAN

 

1.1          Purposes. The purposes of the Plan are (a) to enhance the Company’s
ability to attract and retain the services of qualified employees, officers,
directors, consultants and other service providers upon whose judgment,
initiative and efforts the successful conduct and development of the Company’s
business largely depends, and (b) to provide additional incentives to such
persons or entities to devote their utmost effort and skill to the advancement
and betterment of the Company, by providing them an opportunity to participate
in the ownership of the Company that is tied to the Company’s performance,
thereby giving them an interest in the success and increased value of the
Company.

 

ARTICLE 2.

 

DEFINITIONS

 

For purposes of this Plan, the following terms shall have the meanings
indicated:

 

2.1          Administrator. “Administrator” means the Board or, if the Board
delegates responsibility for any matter to the Committee, the term Administrator
shall mean the Committee.

 

2.2          Affiliated Company. “Affiliated Company” means:

 

(a)          with respect to Incentive Options, any “parent corporation” or
“subsidiary corporation” of the Company, whether now existing or hereafter
created or acquired, as those terms are defined in Sections 424(e) and 424(f) of
the Code, respectively; and

 

(b)          with respect to Nonqualified Options, Stock Appreciation Rights and
Restricted Stock Awards, any entity described in paragraph (a) of this
Section 2.2 above, plus any other corporation, limited liability company
(“LLC”), partnership or joint venture, whether now existing or hereafter created
or acquired, with respect to which the Company beneficially owns more than fifty
percent (50%) of: (1) the total combined voting power of all outstanding voting
securities or (2) the capital or profits interests of an LLC, partnership or
joint venture.

 

2.3          Base Value. “Base Value” shall have the meaning as set forth in
Section 8.3 below.

 

2.4          Board. “Board” means the Board of Directors of the Company.

 

2

 

 

2.5          Change in Control. “Change in Control” means (i) the acquisition,
directly or indirectly, by any person or group (within the meaning of
Section 13(d)(3) of the Exchange Act) of the beneficial ownership of securities
of the Company possessing more than fifty percent (50%) of the total combined
voting power of all outstanding securities of the Company; (ii) a merger or
consolidation in which the Company is not the surviving entity, except for a
transaction the principal purpose of which is to change the state in which the
Company is incorporated; (iii) a reverse merger in which the Company is the
surviving entity but in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Company’s outstanding securities
are transferred to or acquired by a person or persons different from the persons
holding those securities immediately prior to such merger; (iv) the sale,
transfer or other disposition of all or substantially all of the assets of the
Company; or (v) a complete liquidation or dissolution of the Company.

 

2.6          Code. “Code” means the Internal Revenue Code of 1986, as amended
from time to time.

 

2.7          Committee. “Committee” means a committee of two or more members of
the Board appointed to administer the Plan, as set forth in Section 9.1 hereof.

 

2.8          Common Stock. “Common Stock” means the Common Stock of the Company,
subject to adjustment pursuant to Section 4.2 hereof.

 

2.9          Company. “Company” means TranS1 Inc., a Delaware corporation, or
any entity that is a successor to the Company.

 

2.10        Continuous Service. “Continuous Service” means (a) Participant’s
employment by either the Company or any Affiliated Company, or by a successor
entity following a Change in Control, which is uninterrupted except for
vacations, illness (not including permanent Disability), or leaves of absence
which are approved in writing by the Company or any of such other employer
corporations, as applicable, (b) service as a member of the Board until the
Participant resigns, is removed from office, or Participant’s term of office
expires and he or she is not reelected, or (c) so long as the Participant is
engaged as a Service Provider.

 

2.11        Covered Employee. “Covered Employee” means the Chief Executive
Officer of the Company (or the individual acting in a similar capacity) and the
four (4) other individuals that are the highest compensated executive officers
of the Company for the relevant taxable year for whom total compensation is
required to be reported to stockholders under the Exchange Act.

 

2.12        Disability. “Disability” means permanent and total disability as
defined in Section 22(e)(3) of the Code. The Administrator’s determination of a
Disability or the absence thereof shall be conclusive and binding on all
interested parties.

 

2.13        DRO. “DRO” means a domestic relations order as defined in the Code
or Title I of the Employee Retirement Income Security Act of 1974, as amended,
or the regulations thereunder.

 

2.14        Effective Date. “Effective Date” means the date on which the Plan
was originally adopted by the Board, as set forth on the first page hereof.

 

2.15        Exchange Act. “Exchange Act” means the Securities Exchange Act of
1934, as amended.

 

2.16        Exercise Price. “Exercise Price” means the purchase price per share
of Common Stock payable by the Optionee to the Company upon exercise of an
Option.

 

3

 

 

2.17        Fair Market Value. “Fair Market Value” on any given date means the
value of one share of Common Stock, determined as follows:

 

(a)          If the Common Stock is then listed or admitted to trading on a
stock exchange which reports closing sale prices, the Fair Market Value shall be
the closing sale price on the date of valuation on such principal stock exchange
on which the Common Stock is then listed or admitted to trading, or, if no
closing sale price is quoted on such day, then the Fair Market Value shall be
the closing sale price of the Common Stock on such exchange on the next
preceding day on which a closing sale price is reported.

 

(b)          If the Common Stock is not then listed or admitted to trading on a
stock exchange which reports closing sale prices, the Fair Market Value shall be
the average of the closing bid and asked prices of the Common Stock in the
over-the-counter market on the date of valuation.

 

(c)          If neither (a) nor (b) is applicable as of the date of valuation,
then the Fair Market Value shall be determined by the Administrator in good
faith using any reasonable method of evaluation, which determination shall be
conclusive and binding on all interested parties.

 

2.18        FINRA Dealer. “FINRA Dealer” means a broker-dealer that is a member
of the Financial Industry Regulatory Authority.

 

2.19        Incentive Option. “Incentive Option” means any Option designated and
qualified as an “incentive stock option” as defined in Section 422 of the Code.

 

2.20        Incentive Option Agreement. “Incentive Option Agreement” means an
Option Agreement with respect to an Incentive Option.

 

2.21        Nonqualified Option. “Nonqualified Option” means any Option that is
not an Incentive Option. To the extent that any Option designated as an
Incentive Option fails in whole or in part to qualify as an Incentive Option,
including, without limitation, for failure to meet the limitations applicable to
a 10% Stockholder or because it exceeds the annual limit provided for in
Section 5.5 below, it shall to that extent constitute a Nonqualified Option.

 

2.22        Nonqualified Option Agreement. “Nonqualified Option Agreement” means
an Option Agreement with respect to a Nonqualified Option.

 

2.23        Option. “Option” means any option to purchase Common Stock granted
pursuant to the Plan.

 

2.24        Option Agreement. “Option Agreement” means the written agreement
entered into between the Company and the Optionee with respect to an Option
granted under the Plan.

 

2.25        Optionee. “Optionee” means any Participant who holds an Option.

 

2.26        Participant. “Participant” means an individual or entity that holds
an Option, Stock Appreciation Right, shares of Restricted Stock or Restricted
Stock Units under the Plan.

 

4

 

 

2.27        Performance Criteria. “Performance Criteria” means one or more of
the following as established by the Administrator, which may be stated as a
target percentage or dollar amount, a percentage increase over a base period
percentage or dollar amount or the occurrence of a specific event or events:

 

(a)          Sales;

 

(b)          Operating income;

 

(c)          Pre-tax income;

 

(d)          Earnings before interest, taxes, depreciation and amortization;

 

(e)          Earnings per share of Common Stock on a fully-diluted basis;

 

(f)           Consolidated net income of the Company divided by the average
consolidated common stockholders equity;

 

(g)          Cash and cash equivalents derived from either (i) net cash flow
from operations, or (ii) net cash flow from operations, financings and investing
activities;

 

(h)          Adjusted operating cash flow return on income;

 

(i)           Cost containment or reduction;

 

(j)           The percentage increase in the market price of the Common Stock
over a stated period;

 

(k)          Return on assets;

 

(l)           New Company product introductions;

 

(m)         Obtaining regulatory approvals for new or existing products; and

 

(n)          Individual business objectives.

 

2.28        Purchase Price. “Purchase Price” means the purchase price payable to
purchase a share of Restricted Stock, or a Restricted Stock Unit, which, in the
sole discretion of the Administrator, may be zero, subject to limitations under
applicable law.

 

2.29        Repurchase Right. “Repurchase Right” means the right of the Company
to repurchase either unvested shares of Restricted Stock pursuant to Section 6.6
or to cancel unvested Restricted Stock Units pursuant to Section 7.6.

 

2.30        Restricted Stock. “Restricted Stock” means shares of Common Stock
issued pursuant to Article 6 hereof, subject to any restrictions and conditions
as are established pursuant to such Article 6.

 

2.31        Restricted Stock Award. “Restricted Stock Award” means either the
issuance of Restricted Stock or the grant of Restricted Stock Units under the
Plan.

 

5

 

 

2.32        Restricted Stock Award Agreement. “Restricted Stock Award Agreement”
means the written agreement entered into between the Company and a Participant
evidencing the issuance of Restricted Stock or the grant of Restricted Stock
Units under the Plan.

 

2.33        Restricted Stock Unit. “Restricted Stock Unit” means the right to
receive one share of Common Stock issued pursuant to Article 7 hereof, subject
to any restrictions and conditions as are established pursuant to such Article
7.

 

2.34        Service Provider. “Service Provider” means a consultant or other
person or entity the Administrator authorizes to become a Participant in the
Plan and who provides services to (i) the Company, (ii) an Affiliated Company,
or (iii) any other business venture designated by the Administrator in which the
Company or an Affiliated Company has a significant ownership interest.

 

2.35        Stock Appreciation Right. “Stock Appreciation Right” means a
contractual right granted to a Participant under Section 8 hereof the exercise
of which entitles the Participant to receive shares of the Company’s Common
Stock having a Fair Market Value equal to the difference between the Base Value
per share, as set forth in Section 8.3 below, of the right and the Fair Market
Value of a share of Common Stock multiplied by the number of shares subject to
the right at such time, subject to such conditions, as are set forth in this
Plan and the applicable Stock Appreciation Rights Award Agreement.

 

2.36        Stock Appreciation Right Agreement. “Stock Appreciation Right
Agreement” means the written agreement entered into between the Company and a
Participant evidencing the issuance of Stock Appreciation Rights under the Plan.

 

2.37        Stock Appreciation Rights Holder. “Stock Appreciation Rights Holder”
means any Participant who holds a Stock Appreciation Right.

 

2.38        10% Stockholder. “10% Stockholder” means a person who, as of a
relevant date, owns or is deemed to own (by reason of the attribution rules
applicable under Section 424(d) of the Code) stock possessing more than 10% of
the total combined voting power of all classes of stock of the Company or of an
Affiliated Company.

 

2.39        Terminated Without Cause. “Terminated Without Cause” means the
Participant’s Continuous Service has been terminated by the Company (or its
successor) for any reason other than (a) the commission by Participant of a
material breach of his or her duty of loyalty to the Company, (b) the commission
by Participant of any felony, or a misdemeanor if the misdemeanor involves moral
turpitude or is reasonably likely, in the judgment of the Company to have a
material adverse effect upon the business or reputation of the Company within
its industry or among the Company’s suppliers or among its prospective
customers, or (c) Participant’s material failure or refusal to perform his or
her assigned duties. In addition to the foregoing, if the Participant’s
Continuous Service is terminated by the Company or by the Participant for any of
the following reasons after a Change in Control, such Participant shall be
deemed to be “Terminated Without Cause”: (a) the relocation of Participant more
than 50 miles from his or her current place of Continuous Service, (b) a
material diminution of the Participant’s duties, responsibilities or title,
(c) a material diminution in Participant’s compensation or benefits; or (d) a
material breach of the Company’s obligations to pay compensation or provide
benefits to Participant.

 

6

 

 

ARTICLE 3.

 

ELIGIBILITY

 

3.1          Incentive Options. Only employees of the Company or of an
Affiliated Company (including members of the Board if they are employees of the
Company or of an Affiliated Company) are eligible to receive Incentive Options
under the Plan.

 

3.2          Nonqualified Options, Stock Appreciation Rights and Restricted
Stock Awards. Employees of the Company or of an Affiliated Company, members of
the Board (whether or not employed by the Company or an Affiliated Company), and
Service Providers are eligible to receive Nonqualified Options, Stock
Appreciation Rights or Restricted Stock Awards under the Plan.

 

3.3          Section 162(m) Limitation. In no event shall any Participant be
granted Options or Stock Appreciation Rights in any one calendar year pursuant
to which the aggregate number of shares of Common Stock that may be acquired
thereunder exceeds Two Hundred Fifty Thousand (250,000) shares, subject to
adjustment as to the number and kind of shares pursuant to Section 4.2 hereof.
In no event shall any Participant be granted Restricted Stock Awards in any one
calendar year pursuant to which the aggregate number of shares of Common Stock
governed by such Restricted Stock Awards exceeds Two Hundred Fifty Thousand
(250,000), subject to adjustment as to the number and kind of shares pursuant to
Section 4.2 hereof.

 

ARTICLE 4.

 

PLAN SHARES

 

4.1          Shares Subject to the Plan.

 

The number of shares of Common Stock that may be issued under the Plan shall be
Three Million Six Hundred Thousand (3,600,000) shares. For purposes of this
limitation, in the event that (a) all or any portion of any Option granted under
the Plan can no longer under any circumstances be exercised, or (b) any shares
of Common Stock are reacquired by the Company pursuant to an Option Agreement or
Restricted Stock Award Agreement, the shares of Common Stock allocable to the
unexercised portion of such Option or the shares so reacquired shall again be
available for grant or issuance under the Plan.

 

4.2          Changes in Capital Structure. In the event that the outstanding
shares of Common Stock are hereafter increased or decreased or changed into or
exchanged for a different number or kind of shares or other securities of the
Company by reason of a recapitalization, stock split, reverse stock split,
reclassification, stock dividend, or other change in the capital structure of
the Company, then appropriate adjustments shall be made by the Administrator to
the aggregate number and kind of shares subject to this Plan, the number and
kind of shares and the price per share subject to outstanding Option Agreements,
Stock Appreciation Rights Agreements and Restricted Stock Award Agreements and
the limits on the number of shares under Sections 3.3 and 4.2 all in order to
preserve, as nearly as practical, but not to increase, the benefits to
Participants.

 

7

 

 

ARTICLE 5.

 

OPTIONS

 

5.1          Grant of Stock Options. The Administrator shall have the right to
grant pursuant to this Plan, Options subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Committee with respect to one or more Performance Criteria.

 

5.2          Option Agreements. Each Option granted pursuant to this Plan shall
be evidenced by an Option Agreement which shall specify the number of shares
subject thereto, vesting provisions relating to such Option, the Exercise Price
per share, and whether the Option is an Incentive Option or Nonqualified Option.
As soon as is practical following the grant of an Option, an Option Agreement
shall be duly executed and delivered by or on behalf of the Company to the
Optionee to whom such Option was granted. Each Option Agreement shall be in such
form and contain such additional terms and conditions, not inconsistent with the
provisions of this Plan, as the Administrator shall, from time to time, deem
desirable.

 

5.3          Exercise Price. The Exercise Price per share of Common Stock
covered by each Option shall be determined by the Administrator, subject to the
following: (a) the Exercise Price of an Incentive Option shall not be less than
100% of Fair Market Value on the date the Incentive Option is granted, (b) the
Exercise Price of a Nonqualified Option shall not be less than 100% of Fair
Market Value on the date the Nonqualified Option is granted, and (c) if the
person to whom an Incentive Option is granted is a 10% Stockholder on the date
of grant, the Exercise Price shall not be less than 110% of Fair Market Value on
the date the Incentive Option is granted. However, an Option may be granted with
an exercise price lower than that set forth in the preceding sentence if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424 of the Code.

 

5.4          Payment of Exercise Price. Payment of the Exercise Price shall be
made upon exercise of an Option and may be made, in the discretion of the
Administrator, subject to any legal restrictions, by: (a) cash; (b) check;
(c) the surrender of shares of Common Stock owned by the Optionee (provided that
shares acquired pursuant to the exercise of options granted by the Company must
have been held by the Optionee for the requisite period necessary to avoid a
charge to the Company’s earnings for financial reporting purposes, if any),
which surrendered shares shall be valued at Fair Market Value as of the date of
such exercise; (d) a “Net Exercise,” which provides that, without the payment of
cash, the Optionee receives that number of shares of Common Stock otherwise
issuable upon exercise of the Option less that number of shares having an
aggregate trading price on the trading day of exercise equal to the sum of the
aggregate Exercise Price that would have been paid by the Optionee to acquire
such shares and the combined income tax withholding and employment taxes payable
by the Optionee, (e) the surrender and cancellation of then vested options,
which shall mean the simultaneous Net Exercise of this Option, as described in
(d) of this Section 5.4, and the surrender of the shares acquired thereby for
the purpose of exercising any additional vested Options that the Optionee holds
in accordance with the method described in (c) of this Section 5.4, to purchase
shares of common stock, owned by the Optionee, which surrendered and cancelled
options shall be valued at the Common Stock’s Fair Market Value as of the date
of such exercise minus the exercise price of such option; (f) the cancellation
of indebtedness of the Company to the Optionee; (g) the waiver of compensation
due or accrued to the Optionee for services rendered; (h) provided that a public
market for the Common Stock exists, a “same day sale” commitment from the
Optionee and an FINRA Dealer whereby the Optionee irrevocably elects to exercise
the Option and to sell a portion of the shares so purchased to pay for the
Exercise Price and whereby the FINRA Dealer irrevocably commits upon receipt of
such shares to forward the Exercise Price directly to the Company; (i) provided
that a public market for the Common Stock exists, a “margin” commitment from the
Optionee and an FINRA Dealer whereby the Optionee irrevocably elects to exercise
the Option and to pledge the shares so purchased to the FINRA Dealer in a margin
account as security for a loan from the FINRA Dealer in the amount of the
Exercise Price, and whereby the FINRA Dealer irrevocably commits upon receipt of
such shares to forward the Exercise Price directly to the Company; or (j) any
combination of the foregoing methods of payment or any other consideration or
method of payment as shall be permitted by applicable law.

 

8

 

 

5.5          Term and Termination of Options. Except for issuances of Incentive
Options to 10% Stockholders, the term and provisions for termination of each
Option shall be as fixed by the Administrator, but no Option may be exercisable
more than ten (10) years after the date it is granted. With respect to the
issuance of Incentive Options to 10% Stockholders, the term and provisions for
termination of each such Incentive Option shall not exceed five (5) years after
the date it is granted.

 

5.6          Vesting and Exercise of Options. Each Option shall vest and become
exercisable in one or more installments at such time or times and subject to
such conditions, including without limitation the achievement of specified
performance goals or objectives established with respect to one or more
Performance Criteria, as shall be determined by the Administrator.

 

5.7          Annual Limit on Incentive Options. To the extent required for
“incentive stock option” treatment under Section 422 of the Code, the aggregate
Fair Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Options granted under this Plan and any other plan of
the Company or any Affiliated Company become exercisable for the first time by
an Optionee during any calendar year shall not exceed $100,000.

 

5.8          Nontransferability of Options. Except as otherwise provided in this
Section 5.8, Options shall not be assignable or transferable except by will, the
laws of descent and distribution or pursuant to a DRO entered by a court in
settlement of marital property rights, and during the life of the Optionee,
Options shall be exercisable only by the Optionee. At the discretion of the
Committee and in accordance with rules it establishes from time to time,
Optionees may be permitted to transfer some or all of their Nonqualified Options
to one or more “family members,” which is not a “prohibited transfer for value,”
provided that (i) the Optionee (or such Optionee’s estate or representative)
shall remain obligated to satisfy all income or other tax withholding
obligations associated with the exercise of such Nonqualified Option; (ii) the
Optionee shall notify the Company in writing that such transfer has occurred and
disclose to the Company the name and address of the “family member” or “family
members” and their relationship to the Optionee, and (iii) such transfer shall
be effected pursuant to transfer documents in a form approved by the Committee.
For purposes of the foregoing, the terms “family members” and “prohibited
transfer for value” have the meaning ascribed to them in the General
Instructions to form S-8 (or any successor form) promulgated under the
Securities Act of 1933, as amended.

 

9

 

 

5.9          Non-Employee Directors. Each non-employee director of the Company
shall automatically be granted a Nonqualified Option to purchase 30,000 shares
of Common Stock (subject to vesting as provided below) upon his or her
commencement of service on the Board of Directors from and after the date hereof
and on the date of every annual meeting of stockholders thereafter shall
automatically be granted a Nonqualified Option to purchase 10,000 shares of the
Common Stock (provided, that on such date he or she is a non-employee of the
Company and provided further that he or she has been a director for at least six
months). The exercise price of such Nonqualified Options, in the case of the
initial grant, shall be at the Fair Market Value of the Common Stock on the date
of commencement of such director’s service on the Board of Directors and,
thereafter, shall be at the Fair Market Value of the Common Stock on the date of
grant. The Nonqualified Options granted for the initial election to the board
shall vest in four equal annual installments on the anniversary date of such
grant and all other such Nonqualified Options shall become exercisable
immediately on the date of the grant. The term of such Nonqualified Options
shall be ten years.

 

5.10        Rights as a Stockholder. An Optionee or permitted transferee of an
Option shall have no rights or privileges as a stockholder with respect to any
shares covered by an Option until such Option has been duly exercised and
certificates representing shares purchased upon such exercise have been issued
to such person.

 

5.11        Repricing Prohibited. Subject to Section 4.2 hereof, without the
prior approval of the Company’s stockholders, evidenced by a majority of votes
cast, neither the Committee nor the Board shall cause the cancellation,
substitution or amendment of an Option Agreement that would have the effect of
reducing the exercise price of such an Option previously granted under the Plan,
or otherwise approve any modification to such an Option that would be treated as
a “repricing” under the then applicable rules, regulations or listing
requirements adopted by the Nasdaq Stock Market.

 

5.12        Compliance with Code Section 409A. Notwithstanding anything in this
Article 5 to the contrary, all Option Agreements must be structured to satisfy
the requirements of Code Section 409A, as determined by the Committee.

 

ARTICLE 6.

 

RESTRICTED STOCK

 

6.1          Issuance of Restricted Stock. The Administrator shall have the
right to issue pursuant to this Plan, at a Purchase Price determined by the
Administrator, shares of Common Stock subject to such terms, restrictions and
conditions as the Administrator may determine at the time of grant. Such
conditions may include, but are not limited to, continued employment or the
achievement of specified performance goals or objectives established by the
Committee with respect to one or more Performance Criteria, which require the
Committee to certify in writing whether and the extent to which such performance
goals were achieved before such restrictions are considered to have lapsed.

 

6.2          Restricted Stock Agreements. A Participant shall have no rights
with respect to the shares of Restricted Stock covered by a Restricted Stock
Award Agreement until the Participant has paid the full Purchase Price, if any,
to the Company in the manner set forth in Section 6.3(b) hereof and has executed
and delivered to the Company the applicable Restricted Stock Award Agreement.
Each Restricted Stock Award Agreement shall be in such form, and shall set forth
the Purchase Price, if any, and such other terms, conditions and restrictions of
the Restricted Stock Award Agreement, not inconsistent with the provisions of
this Plan, as the Administrator shall, from time to time, deem desirable. Each
such Restricted Stock Award Agreement may be different from each other
Restricted Stock Award Agreement.

 

10

 

 

6.3          Purchase Price.

 

(a)          Amount. Restricted Stock may be issued to Participants for such
consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.

 

(b)          Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions, by:
(a) cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant (provided that shares acquired pursuant to the exercise of options
granted by the Company shall have been held by the Participant for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), which surrendered shares shall be valued at Fair Market
Value as of the date of such acceptance; (d) the cancellation of indebtedness of
the Company to the Participant; (e) the waiver of compensation due or accrued to
the Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law.

 

6.4          Vesting of Restricted Stock. The Restricted Stock Award Agreement
shall specify the date or dates the performance goals, if any, established by
the Committee with respect to one or more Performance Criteria that must be
achieved, and any other conditions on which the Restricted Stock may vest.

 

6.5          Rights as a Stockholder. Upon complying with the provisions of
Section 6.2 hereof, a Participant shall have the rights of a stockholder with
respect to the Restricted Stock acquired pursuant to a Restricted Stock Award
Agreement, including voting and dividend rights, subject to the terms,
restrictions and conditions as are set forth in such Restricted Stock Award
Agreement. Unless the Administrator shall determine otherwise, certificates
evidencing shares of Restricted Stock shall remain in the possession of the
Company until such shares have vested in accordance with the terms of the
Restricted Stock Award Agreement.

 

6.6          Restrictions. Until vested, shares of Restricted Stock may not be
sold, pledged or otherwise encumbered or disposed of and shall not be assignable
or transferable except by will, the laws of descent and distribution or pursuant
to a DRO entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Award Agreement or as authorized
by the Administrator. In the event of termination of a Participant’s employment,
service as a director of the Company or Service Provider status for any reason
whatsoever (including death or disability), the Restricted Stock Award Agreement
may provide, in the discretion of the Administrator, that the Company may, at
the discretion of the Administrator, exercise a Repurchase Right to repurchase
at the original Purchase Price the shares of Restricted Stock that have not
vested as of the date of termination.

 

6.7          Compliance with Code Section 409A. Notwithstanding anything in this
Article 6 to the contrary, all Restricted Stock Award Agreements must be
structured to satisfy the requirements of Code Section 409A, as determined by
the Committee.

 

11

 

 

ARTICLE 7.

 

RESTRICTED STOCK UNITS

 

7.1          Grants of Restricted Stock Units. The Administrator shall have the
right to grant Restricted Stock Units pursuant to this Plan, subject to such
terms, restrictions and conditions as the Administrator may determine at the
time of grant. Such conditions may include, but are not limited to, continued
employment or the achievement of specified performance goals or objectives
established by the Committee with respect to one or more Performance Criteria,
which require the Committee to certify in writing whether and the extent to
which such performance goals were achieved before such restrictions are
considered to have lapsed.

 

7.2          Restricted Stock Unit Agreements. A Participant shall have no
rights with respect to the Restricted Stock Units covered by a Restricted Stock
Unit Award Agreement until the Participant has executed and delivered to the
Company the applicable Restricted Stock Unit Award Agreement. Each Restricted
Stock Unit Award Agreement shall be in such form, and shall set forth the
Purchase Price, if any, and such other terms, conditions and restrictions of the
Restricted Stock Unit Award Agreement, not inconsistent with the provisions of
this Plan, as the Administrator shall, from time to time, deem desirable. Each
such Restricted Stock Unit Award Agreement may be different from each other
Restricted Stock Unit Award Agreement.

 

7.3          Purchase Price.

 

(a)          Amount. Restricted Stock Units may be issued to Participants for
such consideration as is determined by the Administrator in its sole discretion,
including no consideration or such minimum consideration as may be required by
applicable law.

 

(b)          Payment. Payment of the Purchase Price, if any, may be made, in the
discretion of the Administrator, subject to any legal restrictions, by:
(a) cash; (b) check; (c) the surrender of shares of Common Stock owned by the
Participant (provided that shares acquired pursuant to the exercise of options
granted by the Company shall have been held by the Participant for the requisite
period necessary to avoid a charge to the Company’s earnings for financial
reporting purposes), which surrendered shares shall be valued at Fair Market
Value as of the date of such acceptance; (d) the cancellation of indebtedness of
the Company to the Participant; (e) the waiver of compensation due or accrued to
the Participant for services rendered; or (f) any combination of the foregoing
methods of payment or any other consideration or method of payment as shall be
permitted by applicable law.

 

7.4          Vesting of Restricted Stock Units. The Restricted Stock Unity Award
Agreement shall specify the date or dates, the performance goals, if any,
established by the Committee with respect to one or more Performance Criteria
that must be achieved, and any other conditions on which the Restricted Stock
Units and may vest.

 

7.5          Rights as a Stockholder. Holders of Restricted Stock Units shall
not be entitled to vote or to receive dividends unless or until they become
owners of the shares of Common Stock pursuant to their Restricted Stock Unit
Award Agreement and the terms and conditions of the Plan.

 

12

 

 

7.6          Restrictions. Until vested, Restricted Stock Units may not be sold,
pledged or otherwise encumbered or disposed of and shall not be assignable or
transferable except by will, the laws of descent and distribution or pursuant to
a DRO entered by a court in settlement of marital property rights, except as
specifically provided in the Restricted Stock Unit Award Agreement or as
authorized by the Administrator. In the event of termination of a Participant’s
employment, service as a director of the Company or Service Provider status for
any reason whatsoever (including death or disability), the Restricted Stock Unit
Award Agreement may provide that all Restricted Stock Units that have not vested
as of such date shall be automatically forfeited by the Participant. However,
if, with respect to such unvested Restricted Stock Units the Participant paid a
Purchase Price, the Administrator shall have the right, exercisable at the
discretion of the Administrator, to

 

7.7          Compliance with Code Section 409A. Notwithstanding anything in this
Article 7 to the contrary, all Restricted Stock Award Agreements must be
structured to satisfy the requirements of Code Section 409A, as determined by
the Committee.

 

ARTICLE 8.

 

STOCK APPRECIATION RIGHTS

 

8.1          Grant of Stock Appreciation Rights. A Stock Appreciation Right may
be granted to any Participant selected by the Committee. Stock Appreciation
Rights may be granted on a basis that allows for the exercise of the right by
the Participant or that provides for the automatic settlement of the right upon
a specified date or event. Stock Appreciation Rights shall be exercisable or
subject to settlement at such time or times and upon conditions as may be
approved by the Committee, provided that the Committee may accelerate the
exercisability or settlement of a Stock Appreciation Right at any time.

 

8.2          Stock Appreciation Right Agreements. Each Stock Appreciation Right
granted pursuant to this Plan shall be evidenced by a Stock Appreciation Right
Agreement, which shall specify the number of shares subject thereto, vesting
provisions relating to such Stock Appreciation Right and the Base Value per
share. As soon as is practicable following the grant of a Stock Appreciation
Right, a Stock Appreciation Right Agreement shall be duly executed and delivered
by or on behalf of the Company to the Participant to whom such Stock
Appreciation Right was granted. Each Stock Appreciation Right Agreement shall be
in such form and contain such additional terms and conditions, not inconsistent
with the provisions of this Plan, as the Administrator shall, from time to time,
deem desirable.

 

8.3          Base Value. The Base Value per share of Common Stock covered by
each Stock Appreciation Right shall be determined by the Administrator, except
that the Base Value of a Stock Appreciation Right shall not be less than 100% of
Fair Market Value of the Common Stock on the date the Stock Appreciation Right
is granted.

 

8.4          Term and Termination of Stock Appreciation Rights. The term and
provisions for termination of each Stock Appreciation Right shall be fixed by
the Administrator, but no Stock Appreciation Right may be exercisable or subject
to settlement more than ten (10) years after the date it is granted.

 

8.5          Vesting of Stock Appreciation Rights. Each Stock Appreciation Right
shall vest and become exercisable in one or more installments at such time or
times and subject to such conditions, including without limitation the
achievement of specified performance goals or objectives established with
respect to one or more Performance Criteria, as shall be determined by the
Administrator. A Stock Appreciation Right will be exercisable or payable at such
time or times as determined by the Committee, provided that the maximum term of
a Stock Appreciation Right shall be ten (10) years from the Date of Grant.

 

13

 

 

8.6          Exercise or Settlement of Stock Appreciation Rights. A Stock
Appreciation Right will entitle the holder, upon exercise or other settlement of
the Stock Appreciation Right, as applicable, to receive an amount determined by
multiplying: (i) the excess of the Fair Market Value of a share of Common Stock
on the date of exercise or settlement of the Stock Appreciation Right over the
Base Value of such Stock Appreciation Right, by (ii) the number of shares as to
which such Stock Appreciation Right is exercised or settled. Upon such exercise
or settlement, the Company shall issue to the holder of the Stock Appreciation
Right a number of shares of Common Stock determined by dividing the amount
determined under the preceding sentence by the Fair Market Value of such shares
on the date of exercise or settlement, subject to applicable tax withholding
requirements and to such conditions, as are set forth in this Plan and the
applicable Stock Appreciation Rights Award Agreement.

 

8.7          Repricing Prohibited. Subject to Section 4.2 hereof, without the
prior approval of the Company’s stockholders, evidenced by a majority of votes
cast, neither the Committee nor the Board shall cause the cancellation,
substitution or amendment of a Stock Appreciation Right Award that would have
the effect of reducing the base price of such a Stock Appreciation Right
previously granted under the Plan, or otherwise approve any modification to such
a Stock Appreciation Right Award that would be treated as a “repricing” under
the then applicable rules, regulations or listing requirements adopted by the
Nasdaq Stock Market.

 

8.8          Nontransferability of Stock Appreciation Rights. Except as
otherwise provided in this Section 8.8, Stock Appreciation Rights shall not be
assignable or transferable except by will, the laws of descent and distribution
or pursuant to a DRO entered by a court in settlement of marital property
rights, and during the life of the holder of Stock Appreciation Rights, Stock
Appreciation Rights shall be exercisable only by such holder. At the discretion
of the Committee and in accordance with rules it establishes from time to time,
holders of Stock Appreciation Rights may be permitted to transfer some or all of
their Stock Appreciation Rights to one or more “family members,” which is not a
“prohibited transfer for value,” provided that (i) the Stock Appreciation Rights
holder (or such holder’s estate or representative) shall remain obligated to
satisfy all income or other tax withholding obligations associated with the
exercise of such Stock Appreciation Right; (ii) the Stock Appreciation Rights
holder shall notify the Company in writing that such transfer has occurred and
disclose to the Company the name and address of the “family member” or “family
members” and their relationship to the holder, and (iii) such transfer shall be
effected pursuant to transfer documents in a form approved by the Committee. For
purposes of the foregoing, the terms “family members” and “prohibited transfer
for value” have the meaning ascribed to them in the General Instructions to form
S-8 (or any successor form) promulgated under the Securities Act of 1933, as
amended.

 

8.9          Rights as a Stockholder. A Stock Appreciation Right holder or
permitted transferee of a Stock Appreciation Right holder shall have no rights
or privileges as a stockholder with respect to any shares covered by a Stock
Appreciation Right until such Stock Appreciation Right has been duly exercised
or settled and certificates representing shares issued upon such exercise or
settlement have been issued to such person.

 

14

 

 

8.10          Compliance with Code Section 409A. Notwithstanding anything in
this Article 8 to the contrary, all Stock Appreciation Rights Awards must be
structured to satisfy the requirements of Code Section 409A, as determined by
the Committee.

 

ARTICLE 9.

 

ADMINISTRATION OF THE PLAN

 

9.1          Administrator. Authority to control and manage the operation and
administration of the Plan shall be vested in the Board, which may delegate such
responsibilities in whole or in part to a committee consisting of two (2) or
more members of the Board (the “Committee”). Members of the Committee may be
appointed from time to time by, and shall serve at the pleasure of, the Board.
The Board may limit the composition of the Committee to those persons necessary
to comply with the requirements of Section 162(m) of the Code and Section 16 of
the Exchange Act. As used herein, the term “Administrator” means the Board or,
with respect to any matter as to which responsibility has been delegated to the
Committee, the term Administrator shall mean the Committee.

 

9.2          Powers of the Administrator. In addition to any other powers or
authority conferred upon the Administrator elsewhere in the Plan or by law, the
Administrator shall have full power and authority: (a) to determine the persons
to whom, and the time or times at which, Incentive Options, Nonqualified
Options, Stock Appreciation Rights or Restricted Stock Awards shall be granted,
the number of shares to be represented by each Option or Stock Appreciation
Right and the number of shares of Common Stock to be subject to Restricted Stock
Awards, and the consideration to be received by the Company upon the exercise of
such Options or sale of the Restricted Stock or the Restricted Stock Units
governed by such Restricted Stock Awards; (b) to interpret the Plan; (c) to
create, amend or rescind rules and regulations relating to the Plan; (d) to
determine the terms, conditions and restrictions contained in, and the form of,
Option Agreements, Stock Appreciation Right Agreements and Restricted Stock
Award Agreements; (e) to determine the identity or capacity of any persons who
may be entitled to exercise a Participant’s rights under any Option Agreement,
Stock Appreciation Right Agreement or Restricted Stock Award Agreement under the
Plan; (f) to correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Option Agreement, Stock Appreciation Right
Agreement or Restricted Stock Award Agreement; (g) to accelerate the vesting of
any Option or Stock Appreciation Right Agreement or waive any repurchase rights
of the Company with respect to Restricted Stock Awards; (h) to extend the
expiration date of any Option or Stock Appreciation Right Agreement; (i) to
amend outstanding Option Agreements, Stock Appreciation Right Agreements and
Restricted Stock Award Agreements to provide for, among other things, any change
or modification which the Administrator could have included in the original
Agreement or in furtherance of the powers provided for herein; and (j) to make
all other determinations necessary or advisable for the administration of the
Plan, but only to the extent not contrary to the express provisions of the Plan.
Any action, decision, interpretation or determination made in good faith by the
Administrator in the exercise of its authority conferred upon it under the Plan
shall be final and binding on the Company and all Participants.

 

9.3          Limitation on Liability. No employee of the Company or member of
the Board or Committee shall be subject to any liability with respect to duties
under the Plan unless the person acts fraudulently or in bad faith. To the
extent permitted by law, the Company shall indemnify each member of the Board or
Committee, and any employee of the Company with duties under the Plan, who was
or is a party, or is threatened to be made a party, to any threatened, pending
or completed proceeding, whether civil, criminal, administrative or
investigative, by reason of such person’s conduct in the performance of duties
under the Plan.

 

15

 

 

ARTICLE 10.

 

CHANGE IN CONTROL

 

10.1        Options and Stock Appreciation Rights. In order to preserve a
Participant’s rights with respect to any outstanding Options and Stock
Appreciation Rights in the event of a Change in Control of the Company:

 

(a)          Vesting of all outstanding Options and Stock Appreciation Rights
shall accelerate automatically effective as of immediately prior to the
consummation of the Change in Control unless the Options and Stock Appreciation
Rights are to be assumed by the acquiring or successor entity (or parent
thereof) or new options or new stock appreciation rights under a new stock
incentive program (“New Incentives”) are to be issued in exchange therefor, as
provided in subsection (b) below.

 

(b)          Vesting of outstanding Options and Stock Appreciation Right
Agreements shall not accelerate if and to the extent that: (i) the Options and
Stock Appreciation Rights (including the unvested portion thereof) are to be
assumed by the acquiring or successor entity (or parent thereof) or new options
and stock appreciation rights of comparable value are to be issued in exchange
therefor pursuant to the terms of the Change in Control transaction, or (ii) the
Options and Stock Appreciation Rights (including the unvested portions thereof)
are to be replaced by the acquiring or successor entity (or parent thereof) with
New Incentives containing such terms and provisions as the Administrator in its
discretion may consider equitable. If outstanding Options or Stock Appreciation
Rights are assumed, or if New Incentives of comparable value are issued in
exchange therefor, then each such Option and Stock Appreciation Right or new
stock option or new stock appreciation right shall be appropriately adjusted,
concurrently with the Change in Control, to apply to the number and class of
securities or other property that the Optionee or Stock Appreciation Rights
Holder would have received pursuant to the Change in Control transaction in
exchange for the shares issuable upon exercise of the Option or Stock
Appreciation Right had the Option or Stock Appreciation Right been exercised
immediately prior to the Change in Control, and appropriate adjustment also
shall be made to the Exercise Price such that the aggregate Exercise Price of
each such Option or new option and the aggregate Base Value of each such Stock
Appreciation Right or new stock appreciation right shall remain the same as
nearly as practicable.

 

(c)          If any Option or Stock Appreciation Right is assumed by an
acquiring or successor entity (or parent thereof) or a New Incentive is issued
in exchange therefor pursuant to the terms of a Change in Control transaction,
the vesting of the Option, the Stock Appreciation Right or the New Incentive
shall accelerate if and at such time as the Optionee’s or Stock Appreciation
Rights Holder’s service as an employee, director, officer, consultant or other
service provider to the acquiring or successor entity (or a parent or subsidiary
thereof) is Terminated Without Cause within twelve (12) months following
consummation of the Change in Control.

 

(d)          If vesting of outstanding Options will accelerate pursuant to
subsection (a) above, the Administrator in its discretion may provide, in
connection with the Change in Control transaction, for the purchase or exchange
of each Option for an amount of cash or other property having a value equal to
the difference (or “spread”) between: (x) the value of the cash or other
property that the Optionee would have received pursuant to the Change in Control
transaction in exchange for the shares issuable upon exercise of the Option had
the Option been exercised immediately prior to the Change in Control, and
(y) the Exercise Price of the Option.

 

16

 

 

(e)          The Administrator shall have the discretion to provide in each
Option Agreement and Stock Appreciation Rights Agreement other terms and
conditions that relate to (i) vesting of such Option or Stock Appreciation Right
in the event of a Change in Control, and (ii) assumption of such Options and
Stock Appreciation Rights or issuance of comparable securities or New Incentives
in the event of a Change in Control. The aforementioned terms and conditions may
vary in each Option Agreement and Stock Appreciation Agreement, and may be
different from and have precedence over the provisions set forth in
Sections 10.1(a) - 10.1(d) above.

 

(f)          Outstanding Options and Stock Appreciation Rights shall terminate
and cease to be exercisable upon consummation of a Change in Control except to
the extent that the Options or Stock Appreciation Rights are assumed by the
successor entity (or parent thereof) pursuant to the terms of the Change in
Control transaction.

 

(g)          If outstanding Options or Stock Appreciation Rights will not be
assumed by the acquiring or successor entity (or parent thereof), the
Administrator shall cause written notice of a proposed Change in Control
transaction to be given to Optionees and Stock Appreciation Rights Holders not
less than fifteen (15) days prior to the anticipated effective date of the
proposed transaction.

 

10.2        Restricted Stock Awards. In order to preserve a Participant’s rights
with respect to any outstanding Restricted Stock Awards in the event of a Change
in Control of the Company:

 

(a)          All Repurchase Rights shall automatically terminate immediately
prior to the consummation of such Change in Control and any shares of Restricted
Stock or Restricted Stock Units subject to such terminated Repurchase Rights, or
Restricted Stock Units, whether or not subject to such terminated Repurchase
Rights shall immediately vest in full, except to the extent that in connection
with such Change in Control, the acquiring or successor entity (or parent
thereof) provides for the continuance or assumption of Restricted Stock Award
Agreements or the substitution of new agreements of comparable value covering
shares of a successor corporation, with appropriate adjustments as to the number
and kind of shares and purchase price.

 

(b)          If, upon a Change in Control, the acquiring or successor entity (or
parent thereof) assumes such Restricted Stock Award Agreement or substitutes new
agreements of comparable value covering shares of a successor corporation (with
appropriate adjustments as to the number and kind of shares and purchase price),
then any Repurchase Right provided for in such Restricted Stock Award Agreement
shall terminate, and the shares of Common Stock subject to the terminated
Repurchase Right or any substituted shares shall immediately vest in full, if
the Participant’s service as an employee, director, officer, consultant or other
service provider to the acquiring or successor entity (or a parent or subsidiary
thereof) is Terminated Without Cause within twelve (12) months following
consummation of a Change in Control.

 

17

 

 

ARTICLE 11.

 

AMENDMENT AND TERMINATION OF THE PLAN

 

11.1        Amendments. The Board may from time to time alter, amend, suspend or
terminate the Plan in such respects as the Board may deem advisable. No such
alteration, amendment, suspension or termination shall be made which shall
substantially affect or impair the rights of any Participant under an
outstanding Option Agreement or Restricted Stock Award Agreement without such
Participant’s consent. The Board may alter or amend the Plan to comply with
requirements under the Code relating to Incentive Options or other types of
options which give Optionees more favorable tax treatment than that applicable
to Options granted under this Plan as of the date of its adoption. Upon any such
alteration or amendment, any outstanding Option granted hereunder may, if the
Administrator so determines and if permitted by applicable law, be subject to
the more favorable tax treatment afforded to an Optionee pursuant to such terms
and conditions.

 

11.2        Plan Termination. Unless the Plan shall theretofore have been
terminated, the Plan shall terminate on the tenth (10th) anniversary of the
Effective Date and no Options or Restricted Stock Awards may be granted under
the Plan thereafter, but Option Agreements and Restricted Stock Award Agreements
then outstanding shall continue in effect in accordance with their respective
terms.

 

ARTICLE 12.

 

TAX WITHHOLDING

 

12.1        Withholding. The Company shall have the power to withhold, or
require a Participant to remit to the Company, an amount sufficient to satisfy
any applicable Federal, state, and local tax withholding requirements with
respect to any Options exercised or, with respect to the issuance of Restricted
Stock, the date that the shares are issued, if the Purchaser makes the election
set forth in Code Section 83(b), or, if the Purchaser does not make such
election, then, then with respect to the Restricted Stock Award, as of the date
that the applicable restrictions set forth in the Restricted Stock Award
Agreement and the Plan lapse. To the extent permissible under applicable tax,
securities and other laws, the Administrator may, in its sole discretion and
upon such terms and conditions as it may deem appropriate, permit a Participant
to satisfy his or her obligation to pay any such tax, in whole or in part, up to
an amount determined on the basis of the highest marginal tax rate applicable to
such Participant, by (a) directing the Company to apply shares of Common Stock
to which the Participant is entitled as a result of the exercise of an Option or
as a result of the purchase of or lapse of restrictions on Restricted Stock
Awards or (b) delivering to the Company shares of Common Stock owned by the
Participant. The shares of Common Stock so applied or delivered in satisfaction
of the Participant’s tax withholding obligation shall be valued at their Fair
Market Value as of the date of measurement of the amount of income subject to
withholding.

 

ARTICLE 13.

 

MISCELLANEOUS

 

13.1        Benefits Not Alienable. Other than as provided above, benefits under
the Plan may not be assigned or alienated, whether voluntarily or involuntarily.
Any unauthorized attempt at assignment, transfer, pledge or other disposition
shall be without effect.

 

18

 

 

13.2        No Enlargement of Employee Rights. This Plan is strictly a voluntary
undertaking on the part of the Company and shall not be deemed to constitute a
contract between the Company and any Participant to be consideration for, or an
inducement to, or a condition of, the employment of any Participant. Nothing
contained in the Plan shall be deemed to give the right to any Participant to be
retained as an employee of the Company or any Affiliated Company or to interfere
with the right of the Company or any Affiliated Company to discharge any
Participant at any time.

 

13.3        Application of Funds. The proceeds received by the Company from the
sale of Common Stock pursuant to Option Agreements and Restricted Stock Award
Agreements, except as otherwise provided herein, will be used for general
corporate purposes.

 

13.4        Annual Reports. During the term of this Plan, if required by
applicable law or the rules and regulations of a national securities exchange,
the Company will furnish to each Participant who does not otherwise receive such
materials, copies of all reports, proxy statements and other communications that
the Company distributes generally to its stockholders.

 

19

 

